Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
  This application is a continuation of US Patent Application No. 16/554,279, filed 08/28/2019,  which issued as US Patent No. 10/917,540.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-10 of this application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,157,215.
According to the above case law which states at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). The examiner would examine claim 1 of this application and claim 5 of US Patent No. 11,157,215.

Claims 5 of US Patent No. 11,157,215 teaches:

“An image forming system comprising: 
a printing apparatus configured to print an image on a recording medium to output the recording medium as one of printed materials; 
a verification apparatus configured to perform, for each printed material of the printed materials, verification about whether the printed material satisfies a given condition; and 
an information processing apparatus, wherein the information processing apparatus includes: 
an obtaining unit configured to obtain, from the verification apparatus, information that is based on a result of the verification of the printed material, and 
a control unit configured to perform control so that output of the printed materials from the printing apparatus is suppressed when a given number of printed materials are handled as one bundle and the number of printed materials that satisfy the given condition reaches the given number based on the verification result, and 

so that insertion paper interspacing a plurality of bundles is output next to the given number of printed materials that satisfy the given condition.








while Claims 1 of this application teaches the same scope as follows:

“An image forming system comprising: 
a printing unit configured to print an image on a recording sheet; 
a reading unit configured to read images to be verified that are printed on recording sheets by the printing unit; 








a determination unit configured to determine whether the images read by the reading unit are normal or defective; and 
a control unit configured to perform control such that, when a number of recording sheets determined to be normal reaches a predetermined number,

 insertion paper is inserted and outputted immediately after the predetermined number of the recording sheets determined to be normal are outputted.



It is noted that the above marked bolds indicates that the scope or limitation that is the same meaning.
Therefore, claim 1 of this application is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,157,215. Although the claims at issue are not identical, they are not patentably distinct from each other 
And claims 2-10 are also rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,157,215.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	
	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Aug. 16, 2022
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672